DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed May 9, 2022 is acknowledged and has been entered.  Claims 4, 18, 22-29, and 31-37 have been canceled.   Claims 1-3, 5-17, 19-21 and 30 are now pending in the instant application.   

2.	Applicant’s election without traverse of Group I and species election SEQ ID NO: 1-4, 8, 11, 50-52 and 62, clams 1-3, 5-17, 19 and 20, in the reply filed on May 9, 2022 is acknowledged.

3.	Claims 21 and 30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 9, 2022.

4.	The disclosure (see pages 2, 3, 36 and 39) is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13, see line 5, recite “Table 1”.   Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim. See MPEP § 608.01(m) for information pertaining to the treatment of reference characters in a claim.

7.	Claims 1-3, 5-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are vague and indefinite recitation of “variant thereof”, the metes and bounds have not been defined.
Claims 5 and 7-9 are vague and indefinite in the recitation of “derived” because it is unclear what is encompassed in this limitation.  Does the process of ‘deriving’ encompass: extraction, isolation, recombination, separation, purification, or structural modification?
The claims are vague and indefinite in the limitation ‘modified factor H binding protein...’ because it is unclear what it is. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claims. Is this a eukaryotic protein of unlimited origin and scope, a modified factor H binding group A streptococcal protein, or a non-meningococcal or non- gonococcal protein of no specified structure, source, size or length?  Is this  a truncated protein or an oligopeptide? The metes and bounds of the claims are indeterminate. The claims do not provide a structure such as the amino acid sequence, which would allow one to identify the protein without ambiguity.  Note that a claim must be definite and complete in and of itself. 

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-3, 5-12, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Granoff et al (WO 2009/114485-A2) or Masignani et al (WO 2006/024954-A2 or WO 2007/060548-A2).
Granoff et al, for example, disclose [0012] Chimeric fHBPs that can elicit antibodies that are bactericidal for different fHBP variant strains of N. meningitidis, and methods of use, are provided. (see also abstract, claims, paragraphs [0054]-[0068], [0078]).  
Granoff et al disclose “[0053] The present disclosure provides chimeric fHBPs that can elicit antibodies that are bactericidal for different fHBP variant strains of N. meningitidis, and methods of use. DEFINITIONS [0054] “Factor H Binding Protein” (fHBP), which is also known in the literature as GNA1870, GNA 1870, ORF2086, LP2086 (lipoprotein 2086), and “741” refers to a polypeptide of N. meningitidis that is a lipoprotein presented on the surface of the bacterium. N. meningitidis strains have been sub-divided into three fHBP variant groups (referred to as variant 1 (v.1), variant 2 (v.2), and variant 3 (v.3) in some reports (Masignani et al. 2003, supra) and Family A and B in other reports (see, e.g., Fletcher et al. 2004 Infect Immun 2088-2100)) based on amino acid sequence variability and immunologic cross-reactivity (Masignani et al. J Exp Med 2003; 197:789-99). For clarity, the present disclosure uses the v.1, v.2 and v.3 terminology. Because the length of variant 2 (v.2) fHBP protein (from strain 8047) and variant 3 (v.3) fHBP (from strain M1239) differ by -1 and +7 amino acid residues, respectively, from that of MCS58, the numbering used to refer to residues for v.2 and v.3 fHBP proteins differs from numbering based on the actual amino acid sequences of these proteins. Thus, for example, reference to a leucine residue (L) at position 166 of the v.2 or v.3 fHBP sequence in Figure 3 refers to the residue at position 165 of the v.2 protein and at position 173 in the v.3 protein. For further clarification, see Figure 4 for alignment. [0055] The term “heterologous” refers to two components that are defined by structures derived from different sources. For example, where “heterologous” is used in the context of a chimeric polypeptide, the chimeric polypeptide includes operably linked amino acid sequences that can be derived from different polypeptides (e.g., a first component from a fHBP v.1 polypeptide and a second component from a fHBP v.2 polypeptide). Similarly, “heterologous” in the context of a polynucleotide encoding a chimeric polypeptide includes operably linked nucleic acid sequence that can be derived from different genes (e.g., a first component from a nucleic acid encoding a fHBP v.1 polypeptide and a second component from a nucleic acid encoding a fHBP v.2 polypeptide). Such chimeric polypeptides as described herein provide for presentation of epitopes in a single polypeptide that are normally found in different polypeptides, Other exemplary “heterologous” nucleic acids include expression constructs in which a nucleic acid comprising a coding sequence is operably linked to a regulatory element (e.g., a promoter) that is from a genetic origin different from that of the coding sequence (e.g., to provide for expression in a host cell of interest, which may be of different genetic origin relative to the promoter, the coding sequence or both). For example, a T7 promoter operably linked to a polynucleotide encoding a fHBP polypeptide or domain thereof is said to be a heterologous nucleic acid. “Heterologous” in the context of recombinant cells can refer to the presence of a nucleic acid (or gene product, such as a polypeptide) that is of a different genetic origin than the host cell in which it is present. For example, a Neisserial amino acid or nucleic acid sequence of one strain is heterologous to a Neisserial host of another strain.   [0056] “Heterologous” as used herein in the context of a chimeric fHBP (e.g., “heterologous fHBP domain”, e.g., a “heterologous B domain’, “heterologous C domain’) indicates that the chimeric fHBP protein contains operably linked and contiguous amino acid sequences of structural elements of at least two different fHBP variants (e.g., so as to provide for presentation of epitopes of a v.1 fHBP, and presentation of a v.2 fHBP and/or a v.3 fHBP in a single fHBP polypeptide). For example, a “heterologous B domain” refers to a polypeptide which comprises a B domain that contains a first portion having a contiguous amino acid sequence of a B domain of a first fHBP variant operably linked to a second portion having a contiguous amino acid sequence of a B domain of a second fHBP variant. [0057] “Derived from” in the context of an amino acid sequence or polynucleotide sequence (e.g., an amino acid sequence “derived from” a v.1 fHBP) is meant to indicate that the polypeptide or nucleic acid has a sequence that is based on that of a reference polypeptide or nucleic acid (e.g., a naturally occurring fHBP protein or encoding nucleic acid), and is not meant to be limiting as to the source or method in which the protein or nucleic acid is made. “Derived from” in the context of bacterial strains is meant to indicate that a strain was obtained through passage in vivo, or in in vitro culture, of a parental strain and/or is a recombinant cell obtained by modification of a parental strain. [0058] “Conservative amino acid substitution” refers to a substitution of one amino acid residue for another sharing chemical and physical properties of the amino acid side chain (e.g., charge, size, hydrophobicity/hydrophilicity). “Conservative substitutions” are intended to include substitution within the following groups of amino acid residues: gly, ala; val, ile, leu; asp, glu; asn, gln; ser, thr; lys, arg; and phe, tyr. Conservative amino acid substitutions in the context of a chimeric fHBP disclosed herein are selected so as to preserve presentation of an epitope of interest, Guidance for such substitutions can be drawn from alignments of amino acid sequences of polypeptides presenting the epitope of interest. [0059] The term “protective immunity” means that a vaccine or immunization schedule that is administered to a mammal induces an immune response that prevents, retards the development of, or reduces the severity of a disease that is caused by Neisseria meningitidis, or diminishes or altogether eliminates the symptoms of the disease. Protective immunity can be accompanied by production of bactericidal antibodies. It should be noted that production of bactericidal antibodies against Neisseria meningitidis is accepted in the field as predictive of a vaccine's protective effect in humans. (Goldschneider et al., 1969, J. Exp. Med. 129:1307; Borrow et al. 2001 Infect Immun. 69:1568).   [0060] The phrase “a disease caused by a strain of capsular group B of Neisseria meningitidis” encompasses any clinical symptom or combination of clinical symptoms that are present in an infection of a human with a member of capsular group B of Neisseria meningitidis. These symptoms include but are not limited to: colonization of the upper respiratory tract (e.g. mucosa of the nasopharynx and tonsils) by a pathogenic strain of capsular group B of Neisseria meningitidis, penetration of the bacteria into the mucosa and the submucosal vascular bed, septicemia, septic shock, inflammation, haemmorrhagic skin lesions, activation of fibrinolysis and of blood coagulation, organ dysfunction such as kidney, lung, and cardiac failure, adrenal hemorrhaging and muscular infarction, capillary leakage, edema, peripheral limb ischaemia, respiratory distress syndrome, pericarditis and meningitis. [0061] The phrase “broad spectrum protective immunity” means that a vaccine or immunization schedule elicits “protective immunity” against at least more than one strain (and can be against at least two, at least three, at least four, at least five, against at least eight, or more strains) of Neisseria meningitidis, wherein each of the strains expresses a different fHBP subvariant or fHBP variant. The present disclosure specifically contemplates and encompasses a vaccine or vaccination regimen that confers protection against a disease caused by a member of any capsular group (e.g., A, B, or C), with protection against disease caused by a capsular group B strain of Neisseria meningitidis being of interest due to the epidemiological prevalence of strains causing disease with this capsular group and lack of broadly effective group B vaccines. [0062] The phrase “specifically binds to an antibody” or “specifically immunoreactive with”, in the context of an antigen (e.g., a polypeptide antigen) refers to a binding reaction which is based on and/or is probative of the presence of the antigen in a sample which may also include a heterogeneous population of other molecules, Thus, under designated conditions, the specified antibody or antibodies bind(s) to a particular antigen or antigens in a sample and do not bind in a significant amount to other molecules present in the sample. “Specifically binds to an antibody” or “specifically immunoreactive with” in the context of an epitope of an antigen (e.g., an epitope of a polypeptide) refers to a binding reaction which is based on and/or is probative of the presence of the epitope in an antigen (e.g., polypeptide) which may also include a heterogeneous population of other epitopes, as well as a heterogeneous population of antigens. Thus, under designated conditions, the specified antibody or antibodies bind(s) to a particular epitope of an antigen and do not bind in a significant amount to other epitopes present in the antigen and/or in the sample.   [0063] The phrase “in a sufficient amount to elicit an immune response” means that there is a detectable difference between an immune response indicator measured before and after administration of a particular antigen preparation. Immune response indicators include but are not limited to: antibody titer or specificity, as detected by an assay such as enzyme- linked immunoassay (ELISA), bactericidal assay, flow cytometry, immunoprecipitation, Ouchter-Lowny immunodiffusion; binding detection assays of, for example, spot, Western blot or antigen arrays; cytotoxicity assays, etc. [0064] A “surface antigen” is an antigen that is present in a surface structure of Neisseria meningitidis (e.g. the outer membrane, inner membrane, periplasmic space, capsule, pili, etc.). [0065] “Isolated” refers to an entity of interest that is in an environment different from that in which the compound may naturally occur. “Isolated” is meant to include compounds that are within samples that are substantially enriched for the compound of interest and/or in which the compound of interest is partially or substantially purified.” [0066] “Enriched” means that a sample is non-naturally manipulated (e.g., by an experimentalist or a clinician) so that a compound of interest is present in a greater concentration (e.g., at least a three-fold greater, at least 4-fold greater, at least 8-fold greater, at least 64-fold greater, or more) than the concentration of the compound in the starting sample, such as a biological sample (e.g., a sample in which the compound naturally occurs or in which it is present after administration), or in which the compound was made (e.g., as in a bacterial polypeptide, antibody, chimeric polypeptide, and the like) [0067] A “knock-out” or “knockout” of a target gene refers to an alteration in the sequence of the gene that results in a decrease of function of the target gene, e.g., such that target gene expression is undetectable or insignificant, and/or the gene product is not functional or not significantly functional. For example, a “knockout” of a gene involved in LPS synthesis indicates means that function of the gene has been substantially decreased so that the expression of the gene is not detectable or only present at insignificant levels and/or a biological activity of the gene product (e.g., an enzymatic activity) is significantly reduced relative to prior to the modification or is not detectable. “Knock-outs” encompass conditional knock-outs, where alteration of the target gene can occur upon, for example, exposure to a predefined set of conditions (e.g., temperature, osmolarity, exposure to substance that promotes target gene alteration, and the like. A “knock-in” or “knockin” of a target gene refers to a genetic alteration in a host cell genome that that results in an increase in a function provided by the target gene.  [0068] Before describing further exemplary chimeric fHBPs contemplated by the present disclosure, it is helpful to describe naturally-occurring fHBP from which the chimeric fHBPs may be derived.  For convenience and clarity, the native amino acid sequence of the v.1 fHBP of the N. meningitidis strain MC58 was arbitrarily selected as a reference sequence for all native v.1, v.2, and v.3 fHBP amino acid sequences, as well as for the chimeric fHBPs described herein. Two nomenclature systems have been adopted to describe fHBP: one, which for convenience divided the protein into three domains, designated A, B and C (Giuliani et al., Infect Immun 2005; 73:1151-60), and the other based on three-dimensional structural data. In the alternative nomenclature system that describes fHBP based on three-dimensional structural data, fHBP is divided into two domains: the fHbpN and the fHbpC. Details of each of these domains with reference to the amino acid sequence of v.1 fHBP of MCS58 strain is described below.” “[0072] fHBP has been divided into three variant groups (referred to as variant 1 (v.1), variant 2 (v.2), and variant 3 (v.3)) based on amino acid sequence variability and immunologic cross-reactivity (Masignani et al. 2003 J Exp Med 197:789-99). In certain studies, fHBP has also been subdivided into two sub-families designated sub-family A (which includes v.2 and v.3 of Masignani et al., 2003 J Exp Med 197:789-99) and sub-family B (v.1) (Fletcher et al., 2004, Infect Immun. 72: 2088-100). “Variant” as used in the context of an “fHBP variant” refers to an fHBP that share at least 89% amino acid sequence identity with the prototype strain of that variant group (strain MCS58 for v.1; strain 2996 for v.2; and strain M1239 for v.3). These were the original prototype sequences described by Masignani et al., J. Exp. Med., 2003. Strains within a variant group encode fHBPs with greater than 88% amino acid identity, whereas strains of different fHBP variant groups range from approximately 60-88% identical. fHBPs in the same “variant” group possess greater than 88% identity to the respective prototype sequence (v.1, strain MCS8; v.2, strain 2996; v.3, strain M1239), A “subvariant’” as used in the context of an “fHBP subvariant” refers to fHBP polypeptides that differ from the prototype sequence. For example, strain NZ98/254 is referred to as an fHBP v.1 subvariant, with 91% identity to the prototype sequence from strain MC58; strain RM1090 is referred to as an fHBP v.2 subvariant, with a sequence that is 94% identical to the v.2 prototype strain 2996. Examples of subvariants, and their relative amino acid sequence identities, are provided in Figures 8A and 8B.”   The prior art anticipated the claimed invention.

10.	No claims are allowed.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645


/Nita M. Minnifield/Primary Examiner, Art Unit 1645